Citation Nr: 1455028	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for paraplegia of the left lower extremity residuals of a spontaneous epidural hematoma.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for paraplegia of the right lower extremity residuals of spontaneous epidural hematoma. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 21, 1973 to December 12, 1973.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded service connection for paraplegia of the right and left lower extremities, each rated as 20 percent disabling, effective from September 30, 2004.  The issues were remanded by the Board in April 2010 for the issuance of a statement of the case and have been returned to the Board for review, as the Veteran perfected an appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the separate 20 percent evaluations assigned to his paraplegia of the lower extremities do not adequately reflect the severity of his disability.  His representative indicated in November 2014 that the Veteran's disabilities had worsened since his last VA examination several years ago.  The Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Tampa VA treatment facility, dated since May 2011; and from the Bay Pines and/or Sarasota VA treatment facility, dated since April 2012. 

2.  Then, schedule an appropriate VA examination to determine the severity of the Veteran's service-connected paraplegia of the lower extremities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.
 
3.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




